Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 1/3/2022.
•	 Claims 1-21 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-8, 10-16, 18-21 remain unchanged as per the amendment filed on 1/3/2022. 
Claims 1, 9, 17 (as filed on 1/3/2022) is further amended by the examiner as below.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Attorney on Record William E. Hunter on 1/20/2022.
 





Claim 1
A method comprising:	obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, design criteria for the modeled object, at least one in-use load case for the modeled object, at least one specification of material from which the physical structure will be built, and two or more factors of safety, wherein each of the two or more factors of safety is a constraint to limit a maximum stress in the modeled object;	producing, by the computer aided design program, at least one generatively designed three dimensional topology of the modeled object in accordance with the design criteria, the at least one in-use load case, the at least one specification of material, the two or more factors of safety, and an initial design within the design space for the modeled object, wherein the producing comprises:		starting from the initial design, generating a first design comprising a first computer aided design model of one or more first outer shapes of the at least one generatively designed three dimensional topology in accordance with a first target defined by a first of the two or more factors of safety, and		starting from the first design or an intermediate design generated between the initial design and the first design, generating a second design comprising a second computer aided design model of one or more second outer shapes of the at least one generatively designed three dimensional topology in accordance with a second target defined by a second of the two or more factors of safety; and	providing, by the computer aided design program, both the first design and the second design of the modeled object for assessment for use in manufacturing the physical structure.




Claim 9
A non-transitory computer-readable medium encoding a computer aided design program operable to cause one or more data processing apparatus to perform operations comprising:	obtaining, by a computer aided design program, a design space for a modeled object, for which a corresponding physical structure will be manufactured, design criteria for the modeled object, at least one in-use load case for the modeled object, at least one factor of safety, and two or more specifications of different materials from which the physical structure will be built, wherein the at least one factor of safety is at least one constraint to limit a maximum stress in the modeled object;	producing, by the computer aided design program, at least one generatively designed three dimensional topology of the modeled object in accordance with the design criteria, the at least one in-use load case, the at least one factor of safety, the two or more specifications of different materials, and an initial design within the design space for the modeled object, wherein the producing comprises:		starting from the initial design, generating a first design comprising a first computer aided design model of one or more first outer shapes of the at least one generatively designed three dimensional topology in accordance with a first target defined by a first of the two or more specifications of different materials, and		starting from the first design or an intermediate design generated between the initial design and the first design, generating a second design comprising a second computer aided design model of one or more second outer shapes of the at least one generatively designed three dimensional topology in accordance with a second target defined by a second of the two or more specifications of different materials; and	providing, by the computer aided design program, both the first design and the second design of the modeled object for assessment for use in manufacturing the physical structure.
Claim 17
A system comprising:	one or more non-transitory storage mediums having instructions of a computer aided design program stored thereon; and	one or more data processing apparatus configured to run the instructions of the computer , wherein each of the two or more factors of safety is a constraint to limit a maximum stress in the modeled object,		ordering targets, including a first target, a second target and additional targets, defined in accordance with the two or more factors of safety and the two or more specifications of different materials,		producing at least one generatively designed three dimensional topology of the modeled object in accordance with the design criteria, the at least one in-use load case, the two or more specifications of different materials, the two or more factors of safety, and an initial design within the design space for the modeled object, wherein the producing comprises:			starting from the initial design, generating a first design comprising a first computer aided design model of one or more first outer shapes of the at least one generatively designed three dimensional topology in accordance with the first target,			starting from the first design or an intermediate design generated between the initial design and the first design, generating a second design comprising a second computer aided design model of one or more second outer shapes of the at least one generatively designed three dimensional topology in accordance with the second target, and			iteratively generating, starting from a last design or an intermediate design obtained before the last design, additional designs comprising additional computer aided design models of outer shapes of the at least one generatively designed three dimensional topology in accordance with the additional targets, and		providing at least one of the generated designs of the modeled object for use in manufacturing the physical structure.




Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-21 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• starting from the initial design, generating a first design comprising a first computer aided design model of one or more first outer shapes of the at least one generatively designed three dimensional topology in accordance with a first target defined by a first of the two or more factors of safety, and		starting from the first design or an intermediate design generated between the initial design and the first design, generating a second design comprising a second computer aided design model of one or more second outer shapes of the at least one generatively designed three dimensional topology in accordance with a second target defined by a second of the two or more factors of safety;
Claim 9 
• starting from the initial design, generating a first design comprising a first computer aided design model of one or more first outer shapes of the at least one generatively designed three dimensional topology in accordance with a first target defined by a first of the two or more specifications of different materials, and		starting from the first design or an intermediate design generated between the initial design and the first design, generating a second design comprising a second computer aided design model of one or more second outer shapes of the at least one generatively designed 
Claim 17
• starting from the initial design, generating a first design comprising a first computer aided design model of one or more first outer shapes of the at least one generatively designed three dimensional topology in accordance with the first target,			starting from the first design or an intermediate design generated between the initial design and the first design, generating a second design comprising a second computer aided design model of one or more second outer shapes of the at least one generatively designed three dimensional topology in accordance with the second target;

	The closest prior art of record -Reichental et al. (Pub. No.: US 2018/0285517 A1)
discloses a computer-aided design (CAD) model of an article for manufacture, together with user problem definition input including materials, constraints, load conditions, preferred manufacturing processes, etc. for an optimized design of the article or material microstructure are received via a prompt-and-response graphical user interface. 
Another relevant prior art of record -Bandara et al.  (Pub. No.: US 2019/0138670 A1) relates to computer aided structure creation, such as generation of lattice structures with three dimensional (3D) modeling programs for use with additive manufacturing or other manufacturing systems and techniques. 
Yet, another relevant prior art of record - Ullah et al. (A boundary element and level set based topology optimisation using sensitivity analysis, 2016, Engineering analysis with boundary elements., 70. pp. 80-98) presents the structural topology optimization method that is . 
    Bonner et al. (Pub. No.: US 2019/0197210 A1) relates to a computer-implemented method for designing a part by topology optimization. The method comprises defining a working volume for the optimization of the part and at least one boundary condition applied to the part.
Wang et al.  (Level set-based topology optimization with overhang constraint: Towards support-free additive manufacturing, Comput. Methods Appl. Mech. Engrg. 339 (2018) 59 614) presents a level set-based topology optimization method considering the overhang constraint in additive manufacturing (AM) processes.
Herrero et al. (An implementation of level set based topology optimization using GPU,2013, 10th World Congress on Structural and Multidisciplinary Optimization, pp 1-10) conceptually presents the implementation of a topology optimization approach based on level set method in massively parallel computer architectures, in particular on a Graphics Processing Unit (GPU).
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 9 and 17.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-21 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146